UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

PURNELL NELSON, ) AUG 29 2014
) cigar? 11.8. District & Bankruptcy
u .
Plaintiff, ) f s or the District of Columbga
)
V. ) Civil Action No. 14-1215
)
BARACK OBAMA, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ 5 application to proceed in
forma pauperis with his pro se civil complaint. The Court will grant the application, and dismiss

the complaint.

The trial court has the discretion to decide whether a complaint is frivolous, and such
ﬁnding is appropriate when the facts alleged are irrational or wholly incredible. Demon v.
Hernandez, 504 US. 25, 33 (1992); see Neitzke v. Williams, 490 US. 319, 325 (1989) (“[A] a
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact”). According to plaintiff, defendants have
failed to perform their various law enforcement duties by bringing criminal charges against the
individuals and entities who allegedly have stolen plaintiff’s songs, books, and other intellectual
property. Having reviewed the plaintiffs complaint, the Court concludes that what factual
contentions are identiﬁable are baseless and wholly incredible. Furthermore, the decision to

investigate or prosecute a particular case is left to the discretion of Attorney General, not the

 

courts. See Shoshone Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (DC. Cir. 1995) (“Courts

have also refused to review the Attorney General’s litigation decisions in civil matters”); see

also United States v. Nixon, 418 US. 683, 693 (1974) (acknowledging that the Executive Branch

“has exclusive authority and absolute discretion to decide whether to prosecute a case”).

The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § 1915(e)(1)(B). An Order consistent with this

Memorandum Opinion is issued separately.

An Order consistent with this Memorandum Opinion is issued separately.

     

United S ates District Judge

DATE: {5/27/20t‘i